Status of Claims
0.	This is in response to claim amendments filed 12/10/2021.
Claims 1-15 were rejected in a Non-Final Rejection of record 09/15/2021. The Examiner initiated and conducted interview of record 10/25/2021 to propose claim amendments as supported by the as-filed disclosure to resolve at least one or more outstanding rejections in view of compact prosecution and to meaningfully advance the prosecution of the instant application. Applicant initiated interview of record 12/06/2021 to discuss the amendments as drafted prior to filing a claim amendment. The Applicant filed claim amendments on 12/10/2021. The Examiner initiated a telephonic interview of record 01/14/2022 (also note the associated Office Action Appendix of record 01/14/2022 which was the interview agenda) to discuss clarifying claim amendments (also note email based communication document being attached herewith as Office Action Appendix to arrive at the claim amendments being included herein as Examiner’s Amendment).
	Based on the foregoing claims 1, 3-9, and 11-15 are pending as noted in the Examiner’s Amendments below and the Examiner finds the pending claims allowable for the reasons as set forth in the Examiner’s Statement of Reasons for Allowance as set forth below.
Examiner’s Amendments
1.	(Currently Amended) A system comprising: 
an external server 
a wearable apparatus comprising:
a sensor;
a communicator; 
a display; 
a memory; and
a processor configured to:
select an application topic, via a widget viewer application stored in the memory of the wearable apparatus, to be requested from the external server, 
transmit, via the communicator, information regarding the selected application topic to the external server and storing the information regarding the selected application topic in the external server, 
obtain user status information based on data sensed by the sensor and transmit the user status information to the external server via the communicator, the user status information comprising information indicating an activity type of a user, 
receive information on at least one application, as a widget page having a pre-stored layout, corresponding to the status information of the user and the selected application topic from the external server through the communicator, 
based on the received information on the at least one application, provide the widget page corresponding to the at least one application across an entire screen of the display of the wearable apparatus in the widget viewer application without downloading a widget corresponding to the at least one application, and
update the widget page having the pre-stored layout based on the user status information by reflecting content data of the at least one application provided from the external server displayed on the display of the wearable apparatus.

2.	(Cancelled) 

3.	(Previously Presented) The system of claim 1, wherein information on the at least one application includes user interface (UI) data including the content data corresponding to the at least one application. 

4.	(Previously Presented) The system of claim 3, wherein the processor is further configured to, based on the at least one application including a plurality of applications, provide a widget corresponding to each of the plurality of applications on the screen in a scrolling order based on a user command for selecting and scrolling the widget. 

5.	(Previously Presented) The system of claim 1, wherein the processor is further configured to, based on the widget being selected by a user command, execute a web-application connected to the widget. 

6.	(Previously Presented) The system of claim 5, wherein the processor is further configured to, based on there being no web application connected to the widget, request a web-application to the external server, and provide a web application page provided from the external server on the screen. 
 
7.	(Previously Presented) The system of claim 1, wherein the processor is further configured to set a user command to provide a widget corresponding to an application designated in a specific context among the at least one application on the screen. 

8.	(Previously Presented) The system of claim 1, wherein the processor is further configured to: 
control the communicator to transmit the status information of the user periodically, or 
based on the status information the user satisfying a predetermined condition, control the communicator to transmit the status information of the user to the external server. 

9.	(Currently Amended) A method for providing a widget on a wearable apparatus, the method comprising:
selecting an application topic, via a widget viewer application stored in a memory of the wearable apparatus, to be requested from an external server; 
transmit, via a communicator, information regarding the selected application topic to the external server, and storing the information regarding the selected application topic in the external server;
obtaining user status information based on data sensed by a sensor and transmit the user status information to the external server via the communicator, the user status information comprising information indicating an activity type of a user;
receiving information on at least one application, as a widget page having a pre-stored layout, corresponding to the status information of the user and the selected application topic from the external server through the communicator; 
based on the received information on the at least one application, providing the widget page corresponding to the at least one application across an entire screen of a display of the wearable apparatus in the widget viewer application without downloading a widget corresponding to the at least one application; and
updating a user interface (UI) layout of the widget page based on the user status information by reflecting content data of the at least one application provided from the external server displayed on the display of the wearable apparatus. 

10.	(Cancelled) 

11.	(Previously Presented) The method of claim 9, wherein information on the at least one application is UI data including content data corresponding to the at least one application within a UI layout page stored in the external server. 

12.	(Previously Presented) The method of claim 9, wherein the providing comprises, based on the at least one application including a plurality of applications, providing a widget corresponding to each of the plurality of applications on the screen in a scrolling order based on a user command for selecting and scrolling the widget.

13.	(Previously Presented) The method of claim 9, wherein the providing further comprises executing a web application connected to the widget based on selecting the widget by a user command. 

14.	(Previously Presented) The method of claim 13, wherein the providing comprises, based on there being the web application not being connected to the widget, requesting the web application to the external server, and providing a web application UI provided from the external server on the screen. 

15.	(Previously Presented) The method of claim 9, wherein the providing comprises setting a user command to provide a widget corresponding a designated application in a specific context among the at least one application to the screen preferentially.

Examiner's Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The Examiner finds the claims allowable as they now recite (using claim 1 as representative of both independent claims 1 and 9 as they recite substantially similar subject matter), note as follows:
A system comprising: 
an external server; and
a wearable apparatus comprising:
a sensor;
a communicator; 
a display; 
a memory; and
a processor configured to:
select an application topic, via a widget viewer application stored in the memory of the wearable apparatus, to be requested from 
transmit, via the communicator, information regarding the selected application topic to the external server and storing the information regarding the selected application topic in the external server, 
obtain user status information based on data sensed by the sensor and transmit the user status information to the external server via the communicator, the user status information comprising information indicating an activity type of a user, 
receive information on at least one application, as a widget page having a pre-stored layout, corresponding to the status information of the user and the selected application topic from the external server through the communicator, 
based on the received information on the at least one application, provide the widget page corresponding to the at least one application across an entire screen of the display of the wearable apparatus in the widget viewer application without downloading a widget corresponding to the at least one application, and
update the widget page having the pre-stored layout based on the user status information by reflecting content data of the at least one application provided from the external server displayed on the display of the wearable apparatus.
The Applicant notes in the background limited size of a wearable device e.g. smart watch when compared with a mobile device e.g. smartphone, see at least as filed specification paragraphs (spec. para. or paras.) [0003] and [0005]-[0006] - as disadvantage and a desired solution is needed. The Applicant further notes advantageous effects of the claims at least in as-filed spec. paras. [0010]-[0011] and [0013]. 
To solve this issue a widget viewer application is utilized on a wearable apparatus through which user selected topic(s) are obtained and in combination with sensed data widget(s) corresponding to an application is provided as widget which correspond to at least (i) one application, as a widget page having a pre-stored layout, corresponding to the status information of the user and the selected application topic, and (ii) based on the received information on the at least one application, provide the widget page corresponding to the at least one application across an entire screen of the display of the wearable apparatus in the widget viewer application without downloading a widget corresponding to the at least one application and update the widget page having the pre-stored layout based on the user status information by reflecting content data of the at least one application provided from the external server displayed on the display of the wearable apparatus (emphasis added). Thus, the claims would have above noted technical advantages of providing information, at least once again note as-filed spec. paras. [0003] and [0013], and would also allow user to obtain look and feel of sensed data as would be depicted in association with an application (via widget page(s) having pre-stored layout depicting sensed information in the widget viewer application) prior to downloading the corresponding application.
The Examiner had previously rejected pending claims 1, 3-6, 8-9, and 11-14 under 35 U.S.C. 103(a) as being unpatentable over Rodzevski et al. (Pub. No.: 2015/0347912) referred to hereinafter as Rodzevski, in view of Choi et al. (Pub. No.: US 2015/0066643) referred to hereinafter as Choi; and pending claims 2, 7, 10, and 15 under 35 U.S.C. 103(a) as being unpatentable over Rodzevski in view of Choi and Erman et al. (Pub. No.: US 2011/0307354) referred to hereinafter as Erman in Non-Final Rejection of record 09/15/2021. However, as amended the prior art relied upon, already of record (as noted on previous PTO-892 forms of record), and being made of record based on an updated search conducted in view of filed claim amendments (note PTOL-892 being attached herewith) fails to, singularly and in combination, teach the claim elements as incorporated through amendments and when the specifics of the claim (1 or 9) is considered as a whole. 
Accordingly, a prima facie case of obviousness without relying upon impermissible hindsight (which is improper) could not be established against the claims. Therefore, the Examiner finds the claims allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIPEN M PATEL/Examiner, Art Unit 3688